 



Exhibit 10.1
FIRST AMENDMENT TO
MASTER AGREEMENT
     THIS FIRST AMENDMENT TO MASTER AGREEMENT (this “Amendment”) is dated as of
July 29, 2005, by and among ARCHSTONE-SMITH TRUST, a Maryland real estate
investment trust (“ASN”), ARCHSTONE-SMITH OPERATING TRUST, a Maryland real
estate investment trust (“ASOT”), R&B REALTY GROUP, a California limited
partnership (“R&B”), and each of the additional entities listed on the signature
pages hereto (individually, a “Property Partnership,” and collectively, the
“Property Partnerships”), and WORLDWIDE CORPORATE HOUSING L.P., a California
limited partnership (“OCH”) (solely for purposes of Section 13 of this
Amendment).
W I T N E S S E T H
     WHEREAS, ASN, ASOT, R&B and the Property Partnerships, have entered into
that certain Master Agreement, dated as of February 28, 2005 (the “Master
Agreement”); and
     WHEREAS, ASN, ASOT, R&B, OCH and the Property Partnerships desire to amend
the Master Agreement as provided in this Amendment.
     NOW THEREFORE, in consideration of the foregoing and the agreements herein
contained, ASN, ASOT, R&B and the Property Partnerships agree as follows:
     Section 1. Defined Terms. Capitalized terms used, but not defined herein,
shall have the meanings given thereto in the Master Agreement.
     Section 2. Conditions Precedent.
          (a) Section 8.1(a). Section 8.1(a) of the Master Agreement is hereby
amended and restated in its entirety and superceded and replaced as follows:
       “Threshold Partnership Approval. (i) On or prior to the twenty-fifth
(25th) day following the end of the Due Diligence Period (unless the applicable
Closing has been extended in accordance with Section 10.1, then by the
fifty-fifth (55th) day), or (ii) on or prior to such later date as ASOT, ASN and
the applicable Property Partnerships otherwise mutually agree in writing, each
of the Property Partnerships owning an ASOT Key Property (or tenancy-in common
interest therein) shall have obtained the applicable Partnership Approval, to
transfer such ASOT Key Property (or tenancy-in common interest therein) to ASOT
(collectively, the “Threshold Partnership Approvals”). ASOT’s determination not
to terminate this Agreement due to the failure of the applicable Property
Partnerships to obtain the Partnership Approvals as to one or more ASOT Key
Properties (or tenancy-in common interest therein), and to accept the
contributions with respect to one or more of the other Properties, shall not by
itself affect or limit ASOT’s right to terminate the Agreement in conjunction
with the failure of the applicable Property Partnerships to obtain the
Partnership Approvals with respect to another ASOT Key Propert(ies).”

                  First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



          (b) Section 8.2(c). Section 8.2(c) of the Master Agreement is hereby
amended and restated in its entirety and superceded and replaced as follows:
       “Partnership Approval. (i) On or prior to the twenty-fifth (25th) day
following the end of the Due Diligence Period (unless the applicable Closing has
been extended in accordance with Section 10.1, then by the fifty-fifth (55th)
day), or (ii) on or prior to such later date as ASOT, ASN and the applicable
Property Partnerships otherwise mutually agree in writing, each of the Property
Partnerships that owns the applicable Property (or tenancy-in-common interests
therein) shall have obtained the requisite Partnership Approval.”
          (c) Section 8.2(h). A new Section 8.2(h) is hereby added to
Section 8.2 of the Master Agreement to provide as follows:
       “Right of First Refusal. As to the Property identified on Schedule 2.1
attached hereto as the Gaithersburg Property, on or prior to December 31, 2005,
2005, (or on or prior to such later date as ASOT, ASN and South Bay Club
Apartments—Van Nuys (“SBCA”) otherwise mutually agree in writing) SBCA shall
have received evidence satisfactory to SBCA, ASOT and the Title Company (such
that the Title Company can insure the conveyance of title to ASOT without
exception for, and affirmatively insuring over, the right of first refusal as it
relates to the conveyance of title to ASOT) that the right of first refusal, if
any, to acquire the Gaithersburg Property with respect to the transfer of the
Gaithersburg Property to ASOT has been waived or forfeited or does not exist
(collectively “Title Evidence”); provided, the Gaithersburg Property shall not
be taken into account in determining whether four or more Properties remain to
be contributed under this Agreement in the event that ASOT elects not close the
transaction with respect to the Gaithersburg Property because of the failure of
the condition precedent set forth in this Section 8.2(h). In the event the
condition set forth in this Section 8.2(h) is not satisfied because the Title
Evidence has not been obtained by the date specified herein, ASOT shall have a
continuing right to terminate this Agreement as to the Gaithersburg Property in
accordance with Section 11.3(d) unless and until the Title Evidence required by
this Section 8.2(h) has been obtained. However, once the Title Evidence required
under this Section 8.2(h) has been obtained without this Agreement having been
previously terminated as to Gaithersburg, the condition set forth in this
Section 8.2(h) shall conclusively be deemed to have been satisfied, irrespective
of whether the Title Evidence was obtained within the deadline set forth above,
and there shall be no right to terminate this Agreement as to Gaithersburg under
this Section 8.2(h) arising from the failure to obtain the Title Evidence by the
deadline set forth herein.”
          (d) Section 9.2(b). Section 9.2(b) of the Master Agreement is hereby
amended and restated in its entirety and superceded and replaced as follows:
       “Partnership Approval. (i) On or prior to the twenty-fifth (25th) day
following the end of the Due Diligence Period (unless the applicable Closing has
been extended in accordance with Section 10.1, then by the fifty-fifth (55th)
day), or (ii) on or prior to such later date as ASOT, ASN and the applicable
Property Partnership otherwise mutually agree in writing, each of the Property
Partnerships that owns the applicable Property (or tenancy-in-common interests
therein) shall have obtained the requisite Partnership Approval.”

              2   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



          (e) Section 9.2(j). A new Section 9.2(j) is hereby added to
Section 9.2 of the Master Agreement to provide as follows:
       “Right of First Refusal. As to the Property identified on Schedule 2.1
attached hereto as the Gaithersburg Property, on or prior to December 31, 2005
(or on or prior to such later date as ASOT, ASN and SBCA otherwise mutually
agree in writing), SBCA, ASOT and the Title Company shall have received the
Title Evidence. In the event the condition set forth in this Section 9.2(j) is
not satisfied because the Title Evidence has not been obtained by the date
specified herein, SBCA shall have a continuing right to terminate this Agreement
as to Gaithersburg in accordance with Section 11.4(c) unless and until the Title
Evidence required by this Section 9.2(j) has been obtained. However, once the
Title Evidence required under this Section 9.2(j) has been obtained without this
Agreement having been previously terminated as to Gaithersburg, the condition
set forth in this Section 9.2(j) shall conclusively be deemed to have been
satisfied, irrespective of whether the Title Evidence was obtained within the
deadline set forth above, and there shall be no right to terminate this
Agreement as to Gaithersburg under this Section 9.2(j) arising from the failure
to obtain the Title Evidence within the deadline set forth herein.”
          Section 3. Indemnification and Reimbursement.
          (a) Definitions. The following definitions are hereby added to
Article I of the Master Agreement:
          “Consent to Transfer Agreement” means an agreement among one or more
of the Property Partnerships and the lender of any Subject to Debt with respect
to the transfer of any Subject to Debt Properties by the applicable Property
Partnerships to an ASOT Acquiring Party without regard to ASOT’s intention to
repay or assume such Subject to Debt following the applicable Closing.
          “Transfer Agreement” means an agreement among ASOT and/or ASN and the
lender of any Subject to Debt with respect to the transfer of any Subject to
Debt Properties by the applicable Property Partnerships to an ASOT Acquiring
Party without regard to ASOT’s intention to repay or assume such Subject to Debt
following the applicable Closing.
          “Transfer Fee” has the meaning set forth in Section 12.11.
          (b) Indemnification with respect to Subject to Debt. For purpose of
the Master Agreement and the application of Article XII, a new Section 12.2(e)
is added to Article XII of the Master Agreement to provide as follows:
       ”(e) if ASOT repays any Subject to Debt after the applicable Closing
within the period provided for under the applicable Transfer Agreement, any
claims, suits or proceedings brought against ASOT or ASN asserted by any lender
of such Subject to Debt with respect to matters accruing or arising prior to the
applicable Closing Date in the event that one or more Property Partnerships have
entered into a Consent to Transfer Agreement with respect to any Subject to
Debt.”

              3   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



          (c) Indemnification with respect to Assumed Debt. For purpose of the
Master Agreement and the application of Article XII, a new Section 12.2(f) is
added to Article XII of the Master Agreement to provide as follows:
          “(f) any claims, suits or proceedings brought against ASOT or ASN
asserted by any lender of Assumed Debt with respect to matters accruing or
arising prior to the applicable Closing Date other than liability with respect
to environmental and Hazardous Material liabilities under customary loan
document provisions and other than the obligation to repay the outstanding
principal amount of the Assumed Debt and all accrued and unpaid interest thereon
as shown on the applicable Loan Amount Statement.”
          (d) Indemnification with respect to Subject to Debt. For purposes of
the Master Agreement and the application of Article XII, a new Section 12.3(e)
is added to Article XII of the Master Agreement to provide as follows:
       “(e) if ASOT does not repay any Subject to Debt immediately after the
applicable Closing and ASOT is unable to obtain a release with respect to any
such Subject to Debt as provided in Section 6.3(b), any claims, suits or
proceedings brought against R&B and/or any Property Partnership and/or any
principal of any of the foregoing having any liability with respect to any
portion of any such Subject to Debt asserted by any lender of Subject to Debt
with respect to matters first accruing or arising on or after the applicable
Closing Date or with respect to environmental and Hazardous Material
liabilities.”
          (e) Indemnification with respect to Assumed Debt. For purposes of the
Master Agreement and the application of Article XII, a new Section 12.3(f) is
added to Article XII of the Master Agreement to provide as follows:
       “(f) if ASOT is unable to obtain a release with respect to any portion of
the Assumed Debt or any liability thereunder, as provided in Section 6.3(a), any
claims, suits or proceedings brought against R&B and/or any Property Partnership
and/or any principal of any of the foregoing having any liability with respect
to any portion of any such Assumed Debt asserted by any lender of Assumed Debt
with respect to matters first accruing or arising on or after the applicable
Closing Date.”
          (f) Application of Section 12.4. For purposes of clarity, with respect
to (i) the indemnification obligations set forth in Sections 12.2(e) and (f) of
the Master Agreement and 12.3(e) and (f) of the Master Agreement, the limits and
thresholds with respect to indemnification described in Section 12.4 of the
Master Agreement shall not apply and (ii) each Property Partnership’s
indemnification obligations set forth in Sections 12.2(e) and (f) of the Master
Agreement, such indemnification obligations shall only apply to the extent
related to such Property Partnership and its Property.

              4   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



          (g) Transfer Fee. For purposes of the Master Agreement and the
application of Article XII, a new Section 12.11 is added to Article XII of the
Master Agreement to provide as follows:
       “12.11 Transfer Fee. In connection with the transfer of one or more
Subject to Debt Properties, the applicable Property Partnership(s) might enter
into a Consent to Transfer Agreement with the lender of such Subject to Debt and
pay a transfer, waiver, or consent fee in connection therewith (the “Transfer
Fee”). Such Transfer Fee will be refunded to the applicable Property Partnership
under the terms of the Consent to Transfer Agreement upon ASOT’s subsequent
assumption or satisfaction of the applicable Subject to Debt in accordance with
the terms of the Transfer Agreement. In the event that ASOT does not assume or
pay off any such Subject to Debt within the time set forth in the applicable
Transfer Agreement (or if the applicable Transfer Agreement provides ASOT with a
credit for all or any portion of the Transfer Fee), ASOT shall pay to the
applicable Property Partnership an amount in cash equal to (i) the amount of the
Transfer Fee paid by such Property Partnership with respect to such Subject to
Debt or (ii) if the applicable Transfer Agreement provides ASOT with a credit
for a portion of the Transfer Fee, such portion of the Transfer Fee.”
     Section 4. Contribution Value.
          (a) Section 2.3(a) of the Master Agreement. Section 2.3(a) of the
Master Agreement is hereby amended and restated in its entirety and superceded
and replaced as follows:
     “Contribution Value. The value of each of the Properties to be contributed
to the ASOT Acquiring Party pursuant to this Agreement is identified on
Schedule 2.1 attached hereto and the value of the R&B Property to be contributed
to the ASOT Acquiring pursuant to this Agreement is $35,000,000.00 (each value
so identified is hereinafter the “Contribution Value”); provided, however, the
Contribution Value of the Property described in Schedule 2.1 as the San Jose
South Property shall be $97,138,000, but is subject to a reduction of $2,000,000
(the “Reimbursement Amount”) in the event that after February 1, 2006, ASOT
reasonably determines that the San Jose South Property does not have the
entitlements described in Schedule 2.3(a) attached hereto. Concurrently with the
Closing of the San Jose South Property, ASOT shall deposit in escrow with the
Title Company cash and Units (the value of Units and the amount of cash to be
deposited into the escrow to be in the same proportion as the value of Units
issued and cash paid at Closing, without regard to the Reimbursement Amount) in
an amount equal to the Reimbursement Amount (the number of Units for this
purpose determined by dividing the amount to be issued by ASOT in Units by the
Common Share Value (the “San Jose Escrowed Units”)). ASOT shall, for all
purposes, treat the San Jose Escrowed Units and all other amounts set aside in
the escrow as outstanding and owned by San Jose Country Club during the period
the San Jose Escrowed Units and all other amounts held by the Title Company.
Distributions made by ASOT with respect to the San Jose Escrowed Units and other
income earned on the amounts set aside in the escrow during the period the San
Jose Additional Escrowed Units (and other amounts) are held by the Title
Company, shall be distributed to the Title Company and held for the benefit of

              5   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



San Jose Country Club. In the event that on or prior to February 1, 2006, ASOT
reasonably determines that the San Jose South Property does have the
entitlements described in Schedule 2.3(a) attached hereto, the San Jose Escrowed
Units and the other amounts held by the Title Company shall be released to San
Jose Country Club (or its designee(s)) together with any distributions paid
thereon immediately following ASOT’s determination regarding the entitlements.
If, after February 1, 2006, ASOT reasonably determines that the San Jose South
Property does not have the entitlements described in Schedule 2.3(a) attached
hereto, upon such determination, the San Jose Escrowed Units and the other
amounts held by the escrow agent, together with any distributions paid thereon,
shall be returned to ASOT. ASOT hereby appoints San Jose Country Club as its
agent for the purpose of continuing to process said entitlements and agrees to
cooperate with San Jose Country Club and execute such documents as may be
reasonably requested by San Jose Country Club in connection with processing and
obtaining said entitlements; provided that the foregoing shall be at no cost,
expense or liability to ASOT and shall not jeapordize any existing
entitlements.”
          (b) Marina del Rey Contribution Value. The indebtedness identified on
the Debt Schedule as the Marina del Rey 2nd Trust Deed in the amount of
$1,535,869 is hereby deleted from the Debt Schedule as an Assumed Debt Loan.
Accordingly, the ASOT Acquiring Party shall not assume the Marina del Rey 2nd
Trust Deed and, accordingly, the Contribution Value of the Marina del Rey
Property shall not be reduced by the amount of the Marina del Rey 2nd Trust
Deed. The applicable Property Partnership that owns the Marina del Rey Property
hereby agrees to a reduction in the Contribution Value of the Marina del Rey
Property in the amount of $600,000 on account of agreed to capital repairs to
the garage located on such Property in accordance with the Contribution
Agreement for the Marina del Rey Property.
          (c) Issuance of Units. ASOT acknowledges and agrees that although the
Unit certificates will not be delivered until approximately 75 days after the
Closing Date, the Units will be deemed issued to those Persons identified as
Unit recipients on Schedule 2.2 of each Contribution Agreement as of the Closing
Date and the Unit holders will be reflected on ASOT’s books and records as Unit
holders as of the Closing Date.
     Section 5. Loan Amount Statements. The last sentence of Section 2.3(b)(iv)
of the Master Agreement is hereby amended and restated in its entirety and
superceded and replaced as follows:
       “ASOT agrees that on or prior to April 19, 2005, ASOT will identify to
the applicable Property Partnership or Property Partnerships in writing whether
the applicable Property Partnership or Property Partnerships will need to
provide a Loan Amount Statement pursuant to clause (B) of this
Section 2.3(b)(iv) or clause (C) of this Section 2.3(b)(iv) with respect to the
Assumed Debt.”
     Section 6. Operational Taxes. Except to the extent of any reduction in
Contribution Values, prorations, or other adjustment at Closing for Operational
Taxes, each of the Property Partnerships shall be solely responsible for payment
of Operational Taxes with respect to the period prior to the Closing. In the
event of any governmental audit or review which determines that any Operational
Taxes are unpaid with respect to any period prior to Closing, R&B and the

              6   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



Property Partnership to which the unpaid Operational Tax relates shall indemnify
ASOT against, and agrees to hold ASOT harmless from, any and all Losses incurred
or suffered by ASOT arising out of such unpaid Operational Taxes, including
without limitation, any liens associated therewith, in accordance with
Section 12.2(a) of the Master Agreement as if such unpaid Operational Taxes were
a breach of a Tax Warranty and Covenant; provided that the Property Partnerships
shall not be jointly and severally obligated to provide indemnity under this
Section 7 as would otherwise be required under Section 12.2(a) of the Master
Agreement (i.e., a Property Partnership that is not subject to the determination
described in this Section 6 shall have no liability or obligation whatsoever to
provide indemnity under this Section 6). “Operational Taxes” mean taxes payable
to the various local governments attributable to the operations of the Property,
including business and occupation taxes, use taxes, sales taxes, gross receipts
taxes, and use-based or business taxes, but exclusive of real estate taxes and
assessments. ASOT acknowledges that any refund or rebate of Operational Taxes or
real estate taxes and other assessments attributable to the period prior to the
Closing shall be the property of the applicable Property Partnership. In the
event that ASOT, an ASOT Acquiring Party, or a Title Owning Entity shall receive
the proceeds of a tax refund or rebate attributable to the period prior to
Closing, ASOT shall notify R&B and the applicable Property Partnership of the
amount of such tax refund or rebate and ASOT shall pay to R&B or the applicable
Property Partnerships the amount of such tax refund or rebate. ASOT agrees and
acknowledges that R&B and the Property Partnerships shall have the right to
retain any tax refund or rebate attributable to the period prior to the Closing.
The provisions of this Section 6 shall survive the Closing.
     Section 7. Philadelphia Put Agreement. Concurrently with the Closing of the
R&B Property, ASOT shall deposit in escrow with the Title Company a number of
Units equal to $497,319, divided by the Common Share Value (the “Escrowed
Units”). ASOT shall, for all purposes, treat the Escrowed Units as outstanding
and owned by the R&B Partners during the period the Escrowed Units are held by
the Title Company, and all distributions made by ASOT with respect to the
Escrowed Units during the period the Escrowed Units are held by the Title
Company shall be distributed to the Title Company and held for the benefit of
the R&B Partners. In the event that (i) the Philadelphia Put Agreement is not
exercised by South Bay Club Apartments — Mid Wilshire on or before March 31,
2006 or (ii) the Philadelphia Put Agreement is exercised by South Bay Club
Apartments — Mid Wilshire on or before March 31, 2006, but the closing of the
Philadelphia Property fails to occur other than as a result of a breach by ASOT
of its obligations under the Philadelphia Put Agreement, the Escrowed Units
shall be returned to ASOT together with any distributions paid thereon. In the
event that the Philadelphia Property is acquired by ASOT in accordance with the
Philadelphia Put Agreement, the Escrowed Units shall be released to the R&B
Partners together with any distributions paid thereon concurrently with the
closing of such acquisition.
     Section 8. Employees of R&B.
          (a) Accrued Vacation and Sick Pay. Section 7.5(b) of the Master
Agreement is hereby amended and restated in its entirety and superceded and
replaced as follows:
       “ASOT shall assume R&B’s obligation to pay each Hired Employee the
accrued vacation and sick pay (“Accrued Vacation and Sick Pay Obligations”)
and/or accrued bonus to which such Hired Employee was entitled as of the Closing
in accordance with

              7   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



the terms of R&B’s vacation and sick pay policies and/or bonus policies, as
applicable. In the event that ASOT has assumed R&B’s obligations pursuant to
this Section 7.5(b) with respect to Accrued Vacation and Sick Pay Obligations
and/or accrued bonuses for Hired Employees, R&B shall transfer to ASOT (or R&B
Realty Group II as part of the contribution of the R&B Property to ASOT) at the
Closing cash equal to the aggregate accrued obligations assumed by ASOT pursuant
to this Section 7.5(b); provided, however, if the Contribution Value of a
Property is reduced in accordance with the Master Agreement and/or the
applicable Contribution Agreement for the Accrued Vacation and Sick Pay
Obligations and/or accrued bonuses assumed by ASOT pursuant to this
Section 7.5(b), the amount of cash to be transferred by R&B to ASOT (or R&B
Realty Group II as part of the contribution of the R&B Property to ASOT) for
such aggregate accrued obligations in accordance with this Section 7.5(b) with
respect to such Property shall be reduced by the amount of any such reduction in
the Contribution Value of such Property. ASOT hereby agrees to indemnify R&B
from and against any Loss incurred or suffered by R&B arising out of any of the
Accrued Vacation and Sick Pay Obligations and/or accrued bonus assumed by ASOT
pursuant to this Section 7.5(b) with respect to any claim arising with respect
thereto for the period after the applicable Closing, except to the extent such
Loss suffered by R&B arises from any deficiency or invalidity of the employee
consent to transfer vacation account dated July 26, 2005. R&B hereby agrees to
indemnify ASOT from and against any Loss incurred or suffered by ASOT arising
out of any of the Accrued Vacation and Sick Pay Obligations and/or accrued bonus
not assumed by ASOT hereunder with respect to any claim arising with respect
thereto for the period prior to the applicable Closing. With respect to the
indemnifications set forth in this Section 7.5(b), the limits and thresholds
with respect to indemnification described in Section 12.4, shall not apply.”
          (b) New Section 7.5(f). For purpose of the Master Agreement and the
application of Section 7.5, a new Section 7.5(f) is added to Section 7.5 of the
Master Agreement to provide as follows:
       “(f) Each of the rights and obligations of ASOT set forth in this
Section 7.5 shall, upon the contribution of the R&B Membership Interests to ASOT
in accordance with Section 2.2, also be the rights and obligations of R&B Realty
Group II. All cash transfers required to be made by R&B to ASOT in accordance
with this Section 7.5 shall be made (and treated by R&B, ASOT and ASN) as part
of the contribution of the R&B Property to ASOT for which the R&B Partners are
receiving the Contribution Value hereunder.”
          (c) New Section 7.5(g). For purpose of the Master Agreement and the
application of Section 7.5, a new Section 7.5(g) is added to Section 7.5 of the
Master Agreement to provide as follows:
       “(g) Notwithstanding anything in this Agreement to the contrary, ASOT
hereby agrees to indemnify R&B and its respective Affiliates against and hold
R&B and its Affiliates harmless from any and all Losses arising out of or
otherwise in respect of (i) any claim made or arising after the Closing by any
Hired Employee against R&B or any of its Affiliates for any action taken after
the Closing by ASOT, ASN or

              8   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



their Affiliates, (ii) any claim for payments or benefits by any Hired Employees
or their beneficiaries under any ASOT Plans (including the ASOT Cafeteria Plan)
arising after the Closing, and (iii) any failure of ASOT to discharge its
obligations under this Section 7.5. Notwithstanding anything in this Agreement
to the contrary, R&B hereby agrees to indemnify ASOT and its respective
Affiliates against and hold ASOT and its Affiliates harmless from any and all
Losses arising out of or otherwise in respect of (i) any claim made or arising
prior to the Closing by any Hired Employee against ASOT or any of its Affiliates
for any action taken prior to the Closing by R&B, (ii) any claim for payments or
benefits by any Hired Employees or their beneficiaries under any R&B benefit
plan (including the R&B Cafeteria Plan) arising after the Closing, and (iii) any
failure of R&B to discharge its obligations under this Section 7.5(g). With
respect to the indemnifications set forth in this Section 7.5(g), the limits and
thresholds with respect to indemnification described in Section 12.4, shall not
apply.”
     Section 9. Closing.
       (a) Initial Properties. On or about April 29, 2005, ASOT extended the Due
Diligence Period in accordance with Section 3.2 of the Master Agreement such
that the Due Diligence Period with respect to all Properties expired on May 29,
2005. Further, on or about April 29, 2005, R&B and the Property Partnerships
elected to extend the Closings of all of the Properties for an additional thirty
(30) day period in accordance with Section 10.1 of the Master Agreement (such
that (i) the Unit/Cash Election Date with respect to each Property Partnership
became June 28, 2005, and (ii) Partnership Approvals and county and lender
consents were be to obtained, in accordance with Article VI and VIII on or
before July 23, 2005). Accordingly, by virtue of Article X of the Master
Agreement, the Closings of all of the Properties are scheduled to occur ninety
(90) days after the expiration of the Due Diligence Period (as extended),
August 27, 2005, unless the parties otherwise mutually agree and except as
otherwise provided by the last two sentences of Section 10.1 of the Master
Agreement. Notwithstanding that the Closings have been extended for purposes of
the Master Agreement and are scheduled to occur on or around August 27, 2005,
assuming the satisfaction or waiver of the conditions set forth in Article VIII
and IX, ASOT, ASN, R&B and the Property Partnerships hereby agree that the
Closing of the contribution of all of the Properties (other than the Properties
identified on Schedule 2.1 of the Master Agreement as Dulles, Gaithersburg and
Falls Church) shall occur on or around July 28, 2005 (the “Anticipated Closing
Date”) unless ASOT, R&B and the Property Partnerships agree to close the
contribution of one or more of the Properties on a different date in accordance
with the terms of the Master Agreement. In addition, pursuant to that certain
Letter Agreement dated July 21, 2005, among ASOT, ASN, the Property Partnerships
and R&B (the “Letter Agreement”), the parties agreed that the Third Party
Approval Date (as defined in the Letter Agreement) with respect to each Property
has been extended to the earlier to occur of the actual Closing of the
applicable Property and September 1, 2005. Notwithstanding the earlier scheduled
Closing as provided under this Section 10, (i) R&B and each Property Partnership
made its effective Unit/cash elections on or prior to the Unit/Cash Election
Date in accordance with Article II of the Master Agreement and (ii) all dates
and time periods under the Master Agreement measured or determined by reference
to the expiration of the Due Diligence Period and/or the Closing shall not be
affected by the

              9   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



earlier Closing provided by this Section 10. Further, ASOT and ASN acknowledge
that neither ASOT nor ASN has any right to terminate the Master Agreement or any
one or more of the Contribution Agreements with respect to any of the Properties
pursuant to Section 11.1(b) or 11.3(b) of the Master Agreement.
       (b) Gaithersburg. Assuming the satisfaction or waiver of the conditions
set forth in Articles VIII and IX of the Master Agreement (as amended by this
First Amendment) as solely applicable to the Property identified on Schedule 2.1
of the Master Agreement as Gaithersburg, ASOT, ASN, R&B and the Property
Partnerships hereby agree that the Closing of Gaithersburg shall occur (if at
all) on or before February 1, 2006, unless ASOT and SBCA otherwise mutually
agree that the Closing of Gaithersburg will occur at a later date. Further,
ASOT, ASN, and SBCA hereby agree that, solely with respect to Gaithersburg, the
date to obtain the various lender, partner and other third-party approvals under
the Master Agreement with respect to Gaithersburg (the “Gaithersburg Approvals”)
is hereby extended until the earlier to occur of the actual Closing of
Gaithersburg and December 31, 2005. In the event the Gaithersburg Approvals have
not been obtained by December 31, 2005, ASOT and SBCA each shall have a
continuing right to terminate the Master Agreement as to the Gaithersburg
Property in accordance with Section 11.3(d) of the Master Agreement unless and
until the Gaithersburg Approvals have been obtained. However, once the
Gaithersburg Approvals have been obtained without the Master Agreement having
been previously terminated as to the Gaithersburg Property, the conditions set
forth in Sections 8.2(a), (b) and (c) and in Sections 9.2(b), (c) and (d) of the
Master Agreement shall conclusively be deemed to have been satisfied,
irrespective of whether the Gaithersburg Approvals were obtained on or prior to
December 31, 2005, and there shall be no right to terminate the Master Agreement
as to arising from the failure to obtain the Gaithersburg Approvals. Further, in
the event that the Closing of Gaithersburg fails to occur, the $3,000,000
threshold and the $20,000,000 limit set forth in Section 12.4 of the Master
Agreement shall be further reduced by $271,381 and $1,809,208, respectively, and
SBCA shall have no indemnification obligations to ASOT or ASN pursuant to
Article XII of the Master Agreement.
       (c) Dulles. Assuming the satisfaction or waiver of the conditions set
forth in Article VIII and IX of the Master Agreement (as amended by this First
Amendment) as solely applicable to the Property identified on Schedule 2.1 of
the Master Agreement as Dulles, ASOT, ASN, R&B, and the Property Partnerships
hereby agree that the Closing of Dulles shall occur on or before February 1,
2006, unless ASOT and the Property Partnerships identified in the Master
Agreement as Marbrisas Holdings, LLC and Westside Country Club Apartments
otherwise mutually agree that the Closing of Dulles Property will occur at a
later date; provided, the Dulles Property shall not be taken into account in
determining whether four or more Properties remain to be contributed under the
Master Agreement. Further, ASOT, ASN, Marbrisas Holdings, LLC and Westside
Country Club Apartments hereby agree that, solely with respect to Dulles, the
date to obtain the various lender, partner and other third-party approvals under
the Master Agreement with respect to Dulles (the “Dulles Approvals”) is hereby
extended until the earlier to occur of the actual Closing of Dulles and
December 31, 2005. In the event the Dulles Approvals have not been obtained by
December 31, 2005, ASOT, on the one

              10   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



hand, and Marbrisas Holdings, LLC and Westside Country Club Apartments, on the
other hand, each shall have a continuing right to terminate the Master Agreement
as to the Dulles Property in accordance with Section 11.3(d) of the Master
Agreement unless and until the Dulles Approvals have been obtained. However,
once the Dulles Approvals have been obtained without the Master Agreement having
been previously terminated as to the Dulles Property, the conditions set forth
in Sections 8.2(a), (b) and (c) and in Sections 9.2(b), (c) and (d) of the
Master Agreement shall conclusively be deemed to have been satisfied,
irrespective of whether the Dulles Approvals were obtained on or prior to
December 31, 2005, and there shall be no right to terminate the Master Agreement
as to arising from the failure to obtain the Dulles Approvals. Further, in the
event that the Closing of Dulles fails to occur, the $3,000,000 threshold and
the $20,000,000 limit set forth in Section 12.4 of the Master Agreement shall be
further reduced by $162,393 and $1,082,617, respectively, and Marbrisas
Holdings, LLC and Westside Country Club Apartments shall have no indemnification
obligations to ASOT or ASN pursuant to Article XII of the Master Agreement.
       (d) Falls Church. With respect to the Property identified on Schedule 2.1
of the Master Agreement as Falls Church, ASOT, ASN and the Property Partnership
identified in the Master Agreement as Falls Church Country Club Apartments
hereby mutually agree to terminate the Master Agreement with respect to the
Falls Church Property in accordance with and pursuant to Sections 11.3(a) and
11.4(a) of the Master Agreement. As a consequence of this termination of the
Falls Church Property, the $3,000,000 threshold and the $20,000,000 limit set
forth in Section 12.4 of the Master Agreement, shall be further reduced by
$145,091 and $967,272, respectively, and Falls Church Country Club Apartments
shall have no indemnification obligations to ASOT or ASN pursuant to Article XII
of the Master Agreement.
     Section 10. Mid-Wilshire Assignment. Mid-Wilshire has heretofore assigned
all of its right, title and interest in the Property identified on Schedule 2.1
to the Master Agreement as the San Francisco Property to a Title Owning Entity
(the “Mid-Wilshire TOE”) and distributed the interests in Mid-Wilshire TOE pro
rata to all of Mid-Wilshire’s partners. By its execution hereof, ASOT
acknowledges that Mid-Wilshire TOE hereby succeeds to all of the rights and
obligations of Mid-Wilshire under the terms of the Master Agreement as the
Property Partnership that owns the San Francisco Property and Mid-Wilshire TOE
hereby agrees to assume and to be bound by all of the obligations of
Mid-Wilshire under the Master Agreement with respect to the San Francisco
Property; provided, Mid-Wilshire shall remain liable for its obligation under
the Master Agreement.
     Section 11. Escrowed Amounts.
       (a) Gaithersburg Property. Concurrently with the Closing of the R&B
Property, ASOT shall deposit in escrow with the Title Company a number of Units
equal to $3,166,605 divided by the Common Share Value (the “Gaithersburg
Additional Escrowed Units”). ASOT shall, for all purposes, treat the
Gaithersburg Additional Escrowed Units as outstanding and owned by the R&B
Partners during the period the Gaithersburg Additional Escrowed Units are held
by the Title Company, and all distributions made by ASOT with respect to the
Gaithersburg Additional Escrowed Units

              11   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



during the period the Gaithersburg Additional Escrowed Units are held by the
Title Company shall be distributed to the Title Company and held for the benefit
of the R&B Partners. In the event that the Closing of the acquisition of
Gaithersburg fails to occur other than as a result of a breach by ASOT or ASN
under the Master Agreement, the Gaithersburg Additional Escrowed Units shall be
returned to ASOT together with any distributions paid thereon. In the event that
Gaithersburg is acquired by ASOT, the Gaithersburg Additional Escrowed Units
shall be released to the R&B Partners together with any distributions paid
thereon concurrently with the closing of such acquisition.
       (b) Dulles Property. Concurrently with the Closing of the R&B Property,
ASOT shall deposit in escrow with the Title Company a number of Units equal to
$1,894,550 divided by the Common Share Value (the “Dulles Additional Escrowed
Units”). ASOT shall, for all purposes, treat the Dulles Additional Escrowed
Units as outstanding and owned by the R&B Partners during the period the Dulles
Additional Escrowed Units are held by the Title Company, and all distributions
made by ASOT with respect to the Dulles Additional Escrowed Units during the
period the Dulles Additional Escrowed Units are held by the Title Company shall
be distributed to the Title Company and held for the benefit of the R&B
Partners. In the event that the Closing of the acquisition of Dulles fails to
occur other than as a result of a breach by ASOT or ASN under the Master
Agreement, the Dulles Additional Escrowed Units shall be returned to ASOT
together with any distributions paid thereon. In the event that Dulles is
acquired by ASOT, the Dulles Additional Escrowed Units shall be released to the
R&B Partners together with any distributions paid thereon concurrently with the
closing of such acquisition.
     Section 12. Contribution Value Adjustments. Section 12.8 of the Master
Agreement is hereby amended and restated in its entirety and superceded and
replaced as follows:
       “12.8 Contribution Value Adjustments. To the extent permitted by law, any
amounts payable under Section 12.2 or 12.3 shall be treated by ASOT and the
applicable Property Partnership(s) as an adjustment to the Contribution Value of
the applicable Property in accordance with Article II of the Agreement.”
     Section 13. OCH Units. Section 6.12 of the Master Agreement is hereby
amended and restated in its entirety and superceded and replaced as follows:
       “Section 6.12. OCH Units. With respect to those Properties which are not
Leased Properties, the applicable Rent Roll may have Leases under which the
tenant of record is “OCH” or “Oakwood Corporate Housing” or “Worldwide Corporate
Housing” (the “OCH Leases”). The OCH Leases have varying lease expiration dates.
As of the Closing of each non-Leased Property, the applicable Property
Partnership agrees to assign, and ASOT agrees to assume on and after the
applicable Closing, the obligations of the landlord under such OCH Leases in
place pursuant to a Bill of Sale and Assignment of Leases. Notwithstanding the
term of, or any other provision contained in, any of such OCH Leases, OCH hereby
acknowledges and agrees that (a) the maximum number of OCH Leases that OCH is
permitted to terminate with respect to a Property in any particular month is the
greater of (i) eight percent (8%) of the OCH Leases at such

              12   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



Property in place as of the applicable Closing, or (ii) five OCH Leases at such
Property, and (b) the OCH Lease rental rate, as shown on the applicable
Property’s Rent Roll as of the applicable Closing, shall remain in effect
through December 31, 2005. Prior to January 1, 2006, OCH and ASOT shall mutually
agree to a new rental rate for the OCH Leases commencing January 1, 2006.”
     Section 14. Effect of Amendment. Except as amended by the provisions hereof
(and the Letter Agreement), the Master Agreement shall remain in full force and
effect in accordance with its terms.
     Section 15. Assignment. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
     Section 16. Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
     Section 17. Language. The parties agree that the language used in this
Amendment is the language chosen by the parties to express their mutual intent,
and that no rule of strict construction is to be applied against any party.
     Section 18. Applicable Law. This Amendment shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Maryland without giving effect to the principles of conflicts of law thereof.
[Remainder of Page Intentionally Left Blank]

              13   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered as of the date first above written.

            ARCHSTONE-SMITH TRUST
      By:   /s/ Thomas S. Reif       Name:   Thomas S. Reif      Its:  Group
Vice President and Assistant
General Counsel     

      

            ARCHSTONE-SMITH OPERATING TRUST
      By:   /s/ Thomas S. Reif       Name:   Thomas S. Reif      Its:  Group
Vice President and Assistant
General Counsel     

              S-1   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



R&B REALTY GROUP,
a California limited partnership

                  By:   HFR R&B Holdings, LLC,         a Delaware limited
liability company,         Class A General Partner    
 
                    By:   Howard F. Ruby, Trustee of The             Howard F.
Ruby Trust, u/a dated             September 5, 1978, as amended,            
Member    
 
               
 
      By:   /s/ Darby T. Keen    
 
               
 
          Darby T. Keen, Attorney-in-Fact for    
 
          Howard F. Ruby, Trustee    
 
                By:   ERB R&B Holdings, LLC,         a Delaware limited
liability company,         Class A General Partner    
 
                    By:   Edward R. Broida, Trustee of The             Edward R.
Broida Trust No. 1, u/a dated             April 2, 1976, as amended, Member    
 
               
 
      By:   /s/ Richard D. Holt    
 
               
 
          Richard D. Holt, Attorney-in-Fact for    
 
          Edward R. Broida, Trustee    

              S-2   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



ALEXANDRIA WEST COAST INVESTORS, LLC,
a Delaware limited liability company

                  By:   /s/ Darby T. Keen                   Darby T. Keen,
Manager    
 
                By:   Edward R. Broida, Manager    
 
                    By:   /s/ Richard D. Holt                           Richard
D. Holt, Attorney-in-Fact for Edward             R. Broida    

              S-3   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



FALLS CHURCH COUNTRY CLUB APARTMENTS, L.P.,
a Virginia limited partnership

                  By:   HFR Partnership Holdings, LLC,         a Delaware
limited liability company,         General Partner    
 
                    By:   Howard F. Ruby, Manager    
 
               
 
      By:   /s/ Darby T. Keen    
 
               
 
          Darby T. Keen, Attorney-in-Fact for Howard F.    
 
          Ruby    
 
                By:   ERB Partnership Holdings, LLC,         a Delaware limited
liability company,         General Partner    
 
                    By:   Edward R. Broida, Manager    
 
               
 
      By:   /s/ Richard D. Holt    
 
               
 
          Richard D. Holt, Attorney-in-Fact for Edward R.    
 
          Broida    

              S-4   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



GARDEN GROVE COUNTRY CLUB APARTMENTS,
a California limited partnership

                  By:   Howard F. Ruby, Trustee of The Howard F. Ruby        
Trust, u/a dated September 5, 1978, as amended,         General Partner    
 
                    By:   /s/ Darby T. Keen                           Darby T.
Keen, Attorney-in-Fact for Howard F.             Ruby, Trustee    
 
                By:   Edward R. Broida, Trustee of The Edward R. Broida        
Trust No. 1, u/a dated April 2, 1976, as amended,         General Partner    
 
                    By:   /s/ Richard D. Holt                           Richard
D. Holt, Attorney-in-Fact for Edward R.             Broida, Trustee    

              S-5   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



KIP PROPERTIES, LLC,
a California limited liability company

                  By:   Howard F. Ruby, Trustee of The         Howard F. Ruby
Trust, u/a dated         September 5, 1978, as amended,         Class B Member  
 
 
                    By:   /s/ Darby T. Keen                           Darby T.
Keen, Attorney-in-Fact             for Howard F. Ruby, Trustee    
 
                By:   Edward R. Broida, Trustee of The         Edward R. Broida
Trust No. 1, u/a         dated April 2, 1976, as amended, Class B Member    
 
                    By:   /s/ Richard D. Holt                           Richard
D. Holt, Attorney-in-Fact for             Edward R. Broida, Trustee    

              S-6   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



MARBRISAS HOLDINGS, LLC,
a Delaware limited liability company

                  By:   /s/ Darby T. Keen                   Darby T. Keen,
Manager    
 
                By:   Edward R. Broida, Manager    
 
                    By:   /s/ Richard D. Holt                           Richard
D. Holt, Attorney-in-Fact for Edward             R. Broida    

              S-7   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



MARINA DEL REY COUNTRY CLUB APARTMENTS,
a California general partnership

                  By:   Howard F. Ruby, Trustee of The Howard F. Ruby        
Trust, u/a dated September 5, 1978, as amended,         Managing Partner    
 
                    By:   /s/ Darby T. Keen                           Darby T.
Keen, Attorney-in-Fact for Howard F.             Ruby, Trustee    
 
                By:   Edward R. Broida, Trustee of The Edward R. Broida        
Trust No. 1, u/a dated April 2, 1976, as amended,         Managing Partner    
 
                    By:   /s/ Richard D. Holt                           Richard
D. Holt, Attorney-in-Fact for Edward R.             Broida, Trustee    

              S-8   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



MISSION BAY COUNTRY CLUB APARTMENTS,
a California limited partnership

                  By:   Howard F. Ruby, Trustee of The Howard F. Ruby        
Trust, u/a dated September 5, 1978, as amended,         General Partner    
 
                    By:   /s/ Darby T. Keen                           Darby T.
Keen, Attorney-in-Fact for Howard F.             Ruby, Trustee    
 
                By:   Edward R. Broida, Trustee of The Edward R. Broida        
Trust No. 1, u/a dated April 2, 1976, as amended,         General Partner    
 
                    By:   /s/ Richard D. Holt                           Richard
D. Holt, Attorney-in-Fact for Edward R.             Broida, Trustee    

              S-9   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



MOUNTAIN VIEW COUNTRY CLUB APARTMENTS,
a California general partnership

                  By:   Howard F. Ruby, Trustee of The Howard F. Ruby        
Trust, u/a dated September 5, 1978, as amended,         Class B Partner    
 
                    By:   /s/ Darby T. Keen                           Darby T.
Keen, Attorney-in-Fact for Howard F.             Ruby, Trustee    
 
                By:   Edward R. Broida, Trustee of The         Edward R. Broida
Trust No. 1, u/a         dated April 2, 1976, as amended, Class B Member    
 
                    By:   /s/ Richard D. Holt                           Richard
D. Holt, Attorney-in-Fact for             Edward R. Broida, Trustee    

              S-10   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



NEWPORT BEACH COUNTRY CLUB APARTMENTS,
a California limited partnership

                  By:   Howard F. Ruby, Trustee of The Howard F. Ruby        
Trust, u/a dated September 5, 1978, as amended,         General Partner    
 
                    By:   /s/ Darby T. Keen                           Darby T.
Keen, Attorney-in-Fact for Howard F.             Ruby, Trustee    
 
                By:   Edward R. Broida, Trustee of The Edward R. Broida        
Trust No. 1, u/a dated April 2, 1976, as amended,         General Partner    
 
                    By:   /s/ Richard D. Holt                           Richard
D. Holt, Attorney-in-Fact for Edward R.             Broida, Trustee    

              S-11   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



OAKWOOD GARDEN APARTMENTS — NEWPORT BEACH,
a California limited partnership

                  By:   Howard F. Ruby, Trustee of The Howard F. Ruby        
Trust, u/a dated September 5, 1978, as amended,         General Partner    
 
                    By:   /s/ Darby T. Keen                           Darby T.
Keen, Attorney-in-Fact for Howard F.             Ruby, Trustee    
 
                By:   Edward R. Broida, Trustee of The Edward R. Broida        
Trust No. 1, u/a dated April 2, 1976, as amended,         General Partner    
 
                    By:   /s/ Richard D. Holt                           Richard
D. Holt, Attorney-in-Fact for Edward R.             Broida, Trustee    

              S-12   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



                  OAKWOOD GARDEN APARTMENTS – SAN JOSE NORTH,
a California limited partnership                           By:   Howard F. Ruby,
Trustee of The Howard F. Ruby Trust, u/a dated September 5, 1978, as amended,
General Partner                               By:   /s/ Darby T. Keen          
                        Darby T. Keen, Attorney-in-Fact for Howard F. Ruby,
Trustee                           By:   Edward R. Broida, Trustee of The Edward
R. Broida Trust No. 1, u/a dated April 2, 1976, as amended, General Partner    
                          By:   /s/ Richard D. Holt                            
      Richard D. Holt, Attorney-in-Fact for Edward R. Broida, Trustee    

    S-13   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



                  OAKWOOD GARDEN APARTMENTS – WOODLAND HILLS,
a California limited partnership    
 
                    By:   Howard F. Ruby, Trustee of The Howard F. Ruby Trust,
u/a dated September 5, 1978, as amended, General Partner    
 
               
 
      By:   /s/ Darby T. Keen    
 
               
 
          Darby T. Keen, Attorney-in-Fact for Howard F. Ruby, Trustee    
 
                    By:   Edward R. Broida, Trustee of The Edward R. Broida
Trust No. 1, u/a dated April 2, 1976, as amended, General Partner    
 
               
 
      By:   /s/ Richard D. Holt    
 
               
 
          Richard D. Holt, Attorney-in-Fact for Edward R. Broida, Trustee    

    S-14   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



                  SAN JOSE COUNTRY CLUB APARTMENTS,
a California limited partnership    
 
                    By:   Howard F. Ruby, Trustee of The Howard F. Ruby Trust,
u/a dated September 5, 1978, as amended, General Partner    
 
               
 
      By:   /s/ Darby T. Keen    
 
               
 
          Darby T. Keen, Attorney-in-Fact for Howard F. Ruby, Trustee    
 
                    By:   Edward R. Broida, Trustee of The Edward R. Broida
Trust No. 1, u/a dated April 2, 1976, as amended, General Partner    
 
               
 
      By:   /s/ Richard D. Holt    
 
               
 
          Richard D. Holt, Attorney-in-Fact for Edward R. Broida, Trustee    

    S-15   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



                  SEAL BEACH COUNTRY CLUB APARTMENTS,
a California general partnership    
 
                    By:   Howard F. Ruby, Trustee of The Howard F. Ruby Trust,
u/a dated September 5, 1978, as amended, General Partner    
 
               
 
      By:   /s/ Darby T. Keen    
 
               
 
          Darby T. Keen, Attorney-in-Fact for Howard F. Ruby, Trustee    
 
                    By:   Edward R. Broida, Trustee of The Edward R. Broida
Trust No. 1, u/a dated April 2, 1976, as amended, General Partner    
 
               
 
      By:   /s/ Richard D. Holt    
 
               
 
          Richard D. Holt, Attorney-in-Fact for Edward R. Broida, Trustee    

    S-16   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



                  SHERMAN OAKS COUNTRY CLUB APARTMENTS,
a California limited partnership    
 
                    By:   Howard F. Ruby, Trustee of The Howard F. Ruby Trust,
u/a dated September 5, 1978, as amended, General Partner    
 
               
 
      By:   /s/ Darby T. Keen    
 
               
 
          Darby T. Keen, Attorney-in-Fact for Howard F. Ruby, Trustee    
 
                    By:   Edward R. Broida, Trustee of The Edward R. Broida
Trust No. 1, u/a dated April 2, 1976, as amended, General Partner    
 
               
 
      By:   /s/ Richard D. Holt    
 
               
 
          Richard D. Holt, Attorney-in-Fact for Edward R. Broida, Trustee    

    S-17   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



                      SOUTH BAY CLUB APARTMENTS – MID WILSHIRE,
a California limited partnership    
 
                        By:   SBCA-Mid Wilshire GP, LLC,
a Delaware limited liability company,
General Partner    
 
                            By:   Howard F. Ruby, Manager    
 
                   
 
          By:   /s/ Darby T. Keen    
 
                   
 
              Darby T. Keen, Attorney-in-Fact for Howard F. Ruby    

    S-18   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



                      SOUTH BAY CLUB APARTMENTS – MID WILSHIRE II, L.P.,
a California limited partnership    
 
                        By:   SBCA-Mid Wilshire GP, LLC,
a Delaware limited liability company,
General Partner    
 
                            By:   Howard F. Ruby, Manager    
 
                   
 
          By:   /s/ Darby T. Keen    
 
                   
 
              Darby T. Keen, Attorney-in-Fact for Howard F. Ruby    

    S-19   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



                  SOUTH BAY CLUB APARTMENTS – VAN NUYS,
a California general partnership    
 
                    By:   Howard F. Ruby, Trustee of The Howard F. Ruby Trust,
u/a dated September 5, 1978, as amended, Class B Partner    
 
               
 
      By:   /s/ Darby T. Keen    
 
               
 
          Darby T. Keen, Attorney-in-Fact for Howard F. Ruby, Trustee    
 
                    By:   Edward R. Broida, Trustee of The Edward R. Broida
Trust No. 1, u/a dated April 2, 1976, as amended, Class B Member    
 
               
 
      By:   /s/ Richard D. Holt    
 
               
 
          Richard D. Holt, Attorney-in-Fact for Edward R. Broida, Trustee    

    S-20   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



                  SUNSET TERRACE APARTMENTS,
a California limited partnership    
 
                    By:   Howard F. Ruby, Trustee of The Howard F. Ruby Trust,
u/a dated September 5, 1978, as amended, General Partner    
 
               
 
      By:   /s/ Darby T. Keen    
 
               
 
          Darby T. Keen, Attorney-in-Fact for Howard F. Ruby, Trustee    
 
                    By:   Edward R. Broida, Trustee of The Edward R. Broida
Trust No. 1, u/a dated April 2, 1976, as amended, General Partner    
 
               
 
      By:   /s/ Richard D. Holt    
 
               
 
          Richard D. Holt, Attorney-in-Fact for Edward R. Broida, Trustee    

    S-21   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



                  TOLUCA HILLS COUNTRY CLUB APARTMENTS,
a California limited partnership    
 
                    By:   Howard F. Ruby, Trustee of The Howard F. Ruby Trust,
u/a dated September 5, 1978, as amended, General Partner    
 
               
 
      By:   /s/ Darby T. Keen    
 
               
 
          Darby T. Keen, Attorney-in-Fact for Howard F. Ruby, Trustee    
 
                    By:   Edward R. Broida, Trustee of The Edward R. Broida
Trust No. 1, u/a dated April 2, 1976, as amended, General Partner    
 
               
 
      By:   /s/ Richard D. Holt    
 
               
 
          Richard D. Holt, Attorney-in-Fact for Edward R. Broida, Trustee    

    S-22   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



                  VERDUGO PARKVIEW APARTMENTS,
a California limited partnership    
 
                    By:   Howard F. Ruby, Trustee of The Howard F. Ruby Trust,
u/a dated September 5, 1978, as amended, General Partner    
 
               
 
      By:   /s/ Darby T. Keen    
 
               
 
          Darby T. Keen, Attorney-in-Fact for Howard F. Ruby, Trustee    
 
                    By:   Edward R. Broida, Trustee of The Edward R. Broida
Trust No. 1, u/a dated April 2, 1976, as amended, General Partner    
 
               
 
      By:   /s/ Richard D. Holt    
 
               
 
          Richard D. Holt, Attorney-in-Fact for Edward R. Broida, Trustee    

    S-23   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



                  WESTSIDE COUNTRY CLUB APARTMENTS,
a California limited partnership    
 
                    By:   Howard F. Ruby, Trustee of The Howard F. Ruby Trust,
u/a dated September 5, 1978, as amended, General Partner    
 
               
 
      By:   /s/ Darby T. Keen    
 
               
 
          Darby T. Keen, Attorney-in-Fact for Howard F. Ruby, Trustee    
 
                    By:   Edward R. Broida, Trustee of The Edward R. Broida
Trust No. 1, u/a dated April 2, 1976, as amended, General Partner    
 
               
 
      By:   /s/ Richard D. Holt    
 
               
 
          Richard D. Holt, Attorney-in-Fact for Edward R. Broida, Trustee    

    S-24   First Amendment to Master Agreement

 



--------------------------------------------------------------------------------



 



                  WOODLAND HILLS COUNTRY CLUB APARTMENTS,
a California limited partnership    
 
                    By:   Howard F. Ruby, Trustee of The Howard F. Ruby Trust,
u/a dated September 5, 1978, as amended, General Partner    
 
               
 
      By:   /s/ Darby T. Keen    
 
               
 
          Darby T. Keen, Attorney-in-Fact for Howard F. Ruby, Trustee    
 
                    By:   Edward R. Broida, Trustee of The Edward R. Broida
Trust No. 1, u/a dated April 2, 1976, as amended, General Partner    
 
               
 
      By:   /s/ Richard D. Holt    
 
               
 
          Richard D. Holt, Attorney-in-Fact for Edward R. Broida, Trustee    

    S-25   First Amendment to Master Agreement

 